Case 3:20-cr-00026-MMD-WGC Document 29-1 Filed 11/02/20 Page 1 of 9




                    Exhibit A
            Decision of the
      Eastern District of Virginia
Case
  Case
     3:20-cr-00062-JAG
       3:20-cr-00026-MMD-WGC
                       DocumentDocument
                                37 Filed 29-1
                                         10/13/20
                                               FiledPage
                                                     11/02/20
                                                         1 of 8Page
                                                               PageID#
                                                                    2 of 538
                                                                         9
Case
  Case
     3:20-cr-00062-JAG
       3:20-cr-00026-MMD-WGC
                       DocumentDocument
                                37 Filed 29-1
                                         10/13/20
                                               FiledPage
                                                     11/02/20
                                                         2 of 8Page
                                                               PageID#
                                                                    3 of 539
                                                                         9
Case
  Case
     3:20-cr-00062-JAG
       3:20-cr-00026-MMD-WGC
                       DocumentDocument
                                37 Filed 29-1
                                         10/13/20
                                               FiledPage
                                                     11/02/20
                                                         3 of 8Page
                                                               PageID#
                                                                    4 of 540
                                                                         9
Case
  Case
     3:20-cr-00062-JAG
       3:20-cr-00026-MMD-WGC
                       DocumentDocument
                                37 Filed 29-1
                                         10/13/20
                                               FiledPage
                                                     11/02/20
                                                         4 of 8Page
                                                               PageID#
                                                                    5 of 541
                                                                         9
Case
  Case
     3:20-cr-00062-JAG
       3:20-cr-00026-MMD-WGC
                       DocumentDocument
                                37 Filed 29-1
                                         10/13/20
                                               FiledPage
                                                     11/02/20
                                                         5 of 8Page
                                                               PageID#
                                                                    6 of 542
                                                                         9
Case
  Case
     3:20-cr-00062-JAG
       3:20-cr-00026-MMD-WGC
                       DocumentDocument
                                37 Filed 29-1
                                         10/13/20
                                               FiledPage
                                                     11/02/20
                                                         6 of 8Page
                                                               PageID#
                                                                    7 of 543
                                                                         9
Case
  Case
     3:20-cr-00062-JAG
       3:20-cr-00026-MMD-WGC
                       DocumentDocument
                                37 Filed 29-1
                                         10/13/20
                                               FiledPage
                                                     11/02/20
                                                         7 of 8Page
                                                               PageID#
                                                                    8 of 544
                                                                         9
Case
  Case
     3:20-cr-00062-JAG
       3:20-cr-00026-MMD-WGC
                       DocumentDocument
                                37 Filed 29-1
                                         10/13/20
                                               FiledPage
                                                     11/02/20
                                                         8 of 8Page
                                                               PageID#
                                                                    9 of 545
                                                                         9
